Exhibit (10) (xxx)

COOPER TIRE & RUBBER COMPANY

NONQUALIFIED KEY EMPLOYEE DEFERRED COMPENSATION PLAN

ARTICLE I—PURPOSE

Section 1.1 Statement of Purpose: This is the Cooper Tire & Rubber Company
Nonqualified Key Employee Deferred Compensation Plan, effective as of June 1,
2009. The purpose of this Plan is to provide additional compensation to certain
designated key employees on a deferred basis as an incentive to retain their
services for an extended period of time. The terms and conditions of the Plan
are set forth below.

ARTICLE II—DEFINITIONS AND CONSTRUCTION

Section 2.1 Definitions. Whenever the following terms are used in this Plan they
shall have the meanings specified below unless the context clearly indicates to
the contrary:

(ll) “Account” means the bookkeeping account maintained by the Company pursuant
to Article IV of the Plan for the purpose of accounting for the deferred
incentive compensation plus earnings thereon.

(mm) “Administrator” means a committee consisting of one or more persons who
shall be appointed by and serve at the pleasure of the Committee.

(nn) “Board” means the Board of Directors of the Company.

(oo) “Code” means the Internal Revenue Code of 1986, as amended from time to
time; any reference to a provision of the Code shall also include any successor
provision thereto.

(pp) “Committee” means the Compensation Committee of the Board.

(qq) “Company” means Cooper Tire & Rubber Company and any successor or
successors thereto, and any affiliate or subsidiary of the Company which shall
be included in the Plan by action of the Committee.

(rr) “Deferred Pay” means the amount of compensation the Company has designated
in writing to a Participant in a Participation Agreement to be deferred pursuant
to this Plan and contingent upon satisfaction of the requirements to earn the
additional compensation as specified in the Participation Agreement.

(ss) “Disability” means the occurrence of any of the following events:

(iv) a Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months;

(v) a Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can by expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under a Company accident and
health plan;

(vi) a Participant is determined to be totally disabled by the Social Security
Administration.

(tt) “Effective Date” means June 1, 2009.

(uu) “Employee” means any key employee of the Company who is designated by the
Committee as an Employee eligible to participate in the Plan.

 

1



--------------------------------------------------------------------------------

(vv) “Interest Rate” means the daily Money Market Annual Yield rate as reported
in the Wall Street Journal.

(ww) “Participant” means any Employee who has been designated by the Committee
as eligible to participate in the Plan, has been advised in writing by the
Administrator that he is a Participant in the Plan and has executed and returned
a Participation Agreement to the Administrator in accordance with the provisions
of Section 3.1, or a former Employee retaining benefits under the Plan that have
not been fully paid.

(xx) “Participation Agreement” means the agreement provided to a Participant by
the Administrator in the form set forth in Section 3.1(b) and executed by the
Participant.

(yy) “Plan” means the Cooper Tire & Rubber Company Nonqualified Key Employee
Deferred Compensation Plan effective as of June 1, 2009 as it may, from time to
time, be amended.

(zz) “Plan Year” means the 12-month period beginning January 1 and ending the
following December 31.

(aaa) “Retirement” means retirement from the Company under the Company’s
Spectrum Retirement Plan or retirement from a Non-US subsidiary or affiliate
under local law.

(bbb) “Settlement Date” means the date on which Participant shall be entitled to
Deferred Pay pursuant to the terms stated in the Participation Agreement.

(ccc) “Specified Employee” means any Participant designated by the Company as
such in accordance with Treasury Regulation 1.409A-1(i) on December 31 each
year.

(ddd) “Spectrum Retirement Plan” means the Cooper Tire & Rubber Company Spectrum
Retirement Plan, as amended or restated from time to time.

(eee) “Trust” has the meaning set forth in Section 5.2(a).

(fff) “Trust Agreement” has the meaning set forth in Section 5.2(a).

(ggg) “Trustee” has the meaning set forth in Section 5.32a).

Section 2.2. Construction. The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary. The words
“hereof,” “herein,” “hereunder,” and other similar compounds of the word “here”
shall mean and refer to the entire Plan, and not to any particular provision or
Section.

ARTICLE III—PARTICIPATION

Section 3.1. Eligibility and Participation.

(e) Eligibility. Eligibility to participate in the Plan for any Plan Year is
limited to key Employees designated by the Committee.

(f) Participation. Participation in this Plan shall be limited to Employees who
are notified in writing by the Administrator that they are a Participant in the
Plan and who have properly completed, executed and filed their Participation
Agreement with the Administrator. A properly completed and executed
Participation Agreement shall be filed with the Administrator on or prior to the
commencement of the deferral. Each Participation Agreement shall be effective
only with regard to the amount designated as Deferred Pay in the Participation
Agreement including earnings thereon.

 

2



--------------------------------------------------------------------------------

ARTICLE IV—PARTICIPANT ACCOUNTS

Section 4.1. Establishment of Accounts. The Company shall establish an Account
for each Participant.

Section 4.2. Crediting of Deferred Pay. The Deferred Pay shall be credited to
the Participant’s Account as of the date of the Participation Agreement and
shall remain in the Account until the Settlement Date. Any withholding of taxes
or other amounts with respect to the crediting of the Deferred Pay to the
Account which is required by state, federal or local law shall be withheld from
the Participant’s non-deferred compensation.

Section 4.3. Adjustments to Accounts. The Participant’s Account shall be
credited with interest with respect to the Account balance to be calculated not
less frequently than monthly based upon the average of the daily Interest Rates
until the Account is terminated.

Section 4.4. Statement of Accounts. At least annually, a statement shall be
furnished to each Participant or, in the event of his death, to his Beneficiary
showing the status of his Account as of the end of the most recent period, any
changes in his Account since the date of the most recent statement furnished to
the Participant, and such other information as the Administrator shall
determine.

Section 4.5. Vesting of Accounts. A Participant shall at all times have an
unvested and forfeitable interest in his Account balance until such time as the
commitments and requirements of the Participation Agreement are fully met which
shall result in Participant’s entitlement to the Deferred Pay Account balance.

ARTICLE V—FINANCING OF BENEFITS

Section 5.1. Financing of Benefits. Benefits payable under the Plan to a
Participant or, in the event of his death, to his Beneficiary shall be paid by
the Company from its general assets. Notwithstanding the fact that the
Participants’ Accounts may be adjusted by an amount that is measured by
reference to the earnings as provided in Section 4.3, no person entitled to
payment under the Plan shall have any claim, right, security interest or other
interest in any fund, trust, account, insurance contract, or asset of the
Company which may be responsible for such payment.

Section 5.2. Funding if a Change in Control.

(c) Upon the earlier to occur of (i) a Change in Control or (ii) a declaration
by the Board that a Change in Control is imminent, the Company shall promptly,
to the extent it has not previously done so, and in any event within five
(5) business days after such Change in Control (or on such fifth business day if
the Board has declared that a Change in Control is imminent), create an
irrevocable trust to hold funds to be used in payment of the obligations of the
Company under the Plan, and the Company shall fund such trust by transferring
for the Accounts of those Participants whom the Board has identified to the
Trustee as having been affected by such Change in Control an amount sufficient
to fund no less than the total value of such Participants’ Accounts under the
Plan as of the most recent period to National City Bank or its successor (the
“Trustee”) to be added to the principal of the trust under the Cooper Tire &
Rubber Company Master Grantor Trust Agreement, between the Company and Trustee
(the “Trust Agreement”), provided that any funds contained therein or in the
Trust shall remain liable for the claims of the Company’s general creditors.

(d) Any payments of benefits by the Trustee to the Participant pursuant to the
Trust Agreement shall, to the extent thereof, discharge the Company’s obligation
to pay benefits under the terms of this Plan, it being the intent of the Company
that assets in the Trust be held as security for the Company’s obligation to pay
benefits under this Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE VI—DISTRIBUTION OF BENEFITS

Section 6.1. Settlement Date. A Participant or, in the event of his death, his
Beneficiary shall be entitled to distribution of the balance of his Account, as
provided in this Article VI, following his Settlement Date.

Section 6.2. Amount to be Distributed. The amount to which a Participant or, in
the event of his death, his Beneficiary is entitled in accordance with the
following provisions of this Article shall be based on the Participant’s Account
balance determined as of his Settlement Date.

Section 6.3. Death. Except as provided with respect to a Specified Employee in
Section 6.6 hereof, upon the death of a Participant, the Company shall, in
accordance with this Article VI, pay to his Beneficiary as designated in the
Participation Agreement (or, in the event there is no Beneficiary, to the estate
of the Participant), as the case may be, the balance of his Account in a lump
sum. Such payment shall be made as soon as possible and no later than the
March 15th of the year following the death of the Participant and shall
completely discharge the Company’s obligations under this Plan.

Section 6.4 Distribution in case of Death, Disability, or Retirement. Should a
distribution be made under the Plan by reason of death, Disability, or
Retirement, the amount of the Deferred Pay designated in the Participation
Agreement to be distributed shall be pro-rated based upon the period from the
date of the Participation Agreement until the date of death, Disability, or
Retirement.

Section 6.5. Form of Distribution.

(f) As soon as practicable after the Participant’s Settlement Date occurs, but
in no event later than 30 days following the Settlement Date, the Company shall
distribute or cause to be distributed to the Participant the balance of the
Participant’s Account as determined under Section 6.2.

(g) Distribution of a Participant’s Account shall be made by payment in cash in
a lump sum unless the Participant has elected at least 12 months prior to the
scheduled distribution to defer the payment pursuant to the provisions of the
Company’s Executive Deferred Compensation Plan.

Section 6.6. Specified Employees. Notwithstanding anything herein that may be
interpreted to the contrary, no distribution subject to Code Section 409(A)
shall be made to a Specified Employee by reason of termination of employment
until six (6) months after the date the Specified Employee’s employment
terminated. After such six (6) month period has elapsed, any distributions
deferred by reason of this Section 6.6 shall be distributed as soon as possible
and no later than 30 days in a lump sum to the Participant and any additional
scheduled distributions to which the Participant may be entitled shall be
distributed to the Participant in accordance with this Section 6.

ARTICLE VII—ADMINISTRATION

Section 7.1. Administration.

(d) The Plan shall be administered by the Administrator. The Administrator shall
have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.

(e) The Administrator shall have sole and absolute discretion to interpret the
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights and status under the Plan
of Participants and other persons, to decide disputes arising under the Plan and
to make any determinations and findings (including factual findings) with
respect to the benefits payable thereunder and the persons entitled thereto as
may be required for the purposes of the Plan. In furtherance of, but without
limiting the foregoing, the Administrator is hereby granted the following
specific authorities, which it shall discharge in its sole and absolute
discretion in accordance with the terms of the Plan (as interpreted, to the
extent necessary, by the Administrator):

 

4



--------------------------------------------------------------------------------

(iii) To determine the amount of benefits, if any, payable to any person under
the Plan (including, to the extent necessary, making any factual findings with
respect thereto);

All decisions of the Administrator as to the facts of any case, as to the
interpretation of any provision of the Plan or its application to any case, and
as to any other interpretative matter or other determination or question under
the Plan shall be final and binding on all parties affected thereby.

(f) The Administrator may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with legal counsel who may be counsel to the Company.

Section 7.2. Binding Effect of Decisions. All decisions and determinations by
the Administrator shall be final and binding on all parties. All decisions of
the Administrator shall be made by the vote of the majority, including actions
in writing taken without a meeting. All elections, notices and directions under
the Plan by a Participant shall be made on such forms as the Administrator shall
prescribe.

Section 7.3. Successors. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the Company for the
purposes of this Plan), and the heirs, Beneficiaries, executors and
administrators of each Participant.

Section 7.4. Indemnity of Committee and Administrator. The Company shall
indemnify and hold harmless the members of the Committee and the Administrator
and their duly appointed agents against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
the Plan, except in the case of gross negligence or willful misconduct by any
such member or agent of the Committee and the Administrator.

Section 7.5. Expenses. All direct expenses of the Plan shall be paid by the
Company.

ARTICLE VIII—MISCELLANEOUS

Section 8.1. No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any Employee or
Participant, or as a right of any Employee or Participant, to be continued in
the employment of the Company, or as a limitation of the right of the Company to
discharge any of its Employees or Participants, with or without cause

Section 8.2. Governing Law. All questions arising in respect of the Plan,
including those pertaining to its validity, interpretation and administration,
shall be governed, controlled and determined in accordance with the applicable
provisions of federal law and, to the extent not preempted by federal law, the
laws of the State of Ohio.

Section 8.3. Severability. Each section, subsection and lesser section of this
Plan constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be determined to be unlawful, such
provision shall be deemed severed from this Plan, but every other provision of
this Plan shall remain in full force and effect, and in substitution for any
such provision held unlawful, there shall be substituted a provision of similar
import reflecting the original intention of the parties hereto to the extent
permissible under law.

Section 8.4. Withholding Taxes. If the Company is required to withhold any taxes
or other amounts from a Participant’s Account upon settlement pursuant to any
state, federal or local law, such amounts shall be withheld from the amounts
paid under the Plan.

 

5



--------------------------------------------------------------------------------

Section 8.5. Legal Fees, Expenses Following a Change in Control. If following a
Change in Control it should appear that the Company has failed to comply with
any of its obligations under this Plan or in the event that the Company or any
other person takes any action to declare this Plan void or unenforceable, or
institutes any litigation designed to deny, or to recover from, the Employee the
benefits intended to be provided to such Employee hereunder, the Company
irrevocably authorizes such Employee to retain counsel of his or her choice, at
the expense of the Company, as hereafter provided, to represent such Employee in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company in any jurisdiction. Notwithstanding
any existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to such Employee’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and such Employee agree that a confidential relationship shall exist
between such Employee and such counsel. Following a Change in Control, the
Company shall pay and be solely responsible for any and all attorneys’ and
related fees and expenses incurred by such Employee as a result of the Company’s
failure to perform under this Plan or any provision thereof; or as a result of
the Company or any person contesting the validity or enforceability of this Plan
or any provision thereof.

IN WITNESS WHEREOF, Cooper Tire & Rubber Company has caused this instrument to
be executed in its name as of the Effective Date.

 

COOPER TIRE & RUBBER COMPANY By:    /s/ Roy V. Armes  

Roy V. Armes

Chairman of the Board, President and

Chief Executive Officer

 

6